Citation Nr: 0124212	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of service connection for COPD.  He 
subsequently perfected an appeal regarding this issue.

In his Substantive Appeal (VA Form 9) submitted in February 
2000, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board at the RO.  The 
requested hearing was scheduled, and he was notified of the 
date and time of his hearing in a July 2001 letter from the 
RO.  However, he subsequently failed to report for this 
hearing.  To the Board's knowledge, the veteran has offered 
no explanation as to why he was unable to appear and has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  38 C.F.R. § 20.704(d) 
(2000).


REMAND

The veteran is seeking entitlement to service connection for 
COPD.  He essentially contends that his COPD is related to 
various symptoms, such as chest pain and coughing, which he 
reported experiencing while on active duty.  

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp 2001).  This statute repealed the requirement 
that a claim be well grounded, and contains new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO.  This law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA (2000); See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute.

The Board has reviewed the veteran's claim pursuant to the 
new legislation embodied in the VCAA and the implementing 
regulations.  For the reasons and bases set forth below, the 
Board the finds that additional evidentiary development is 
required under the VCAA before this claim can be 
readjudicated. 

The VCAA provides that VA shall provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  Such an examination 
or opinion is deemed "necessary" only if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and evidence which "indicates that 
the disability or symptoms may be associated with the 
claimant's active military, naval, or air service."  Id. 
(emphasis added).  See also 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

As noted above, the veteran contends that his COPD is related 
to various symptoms he experienced while on active duty.  In 
support of his claim, he has cited to his service medical 
records, which show that he was treated for coughing and 
chest pain on several occasions during service.  For example, 
a December 1966 clinical note shows that he complained of 
pain on the lower left side of his chest, which was 
aggravated whenever he took a deep breath or moved.  He 
reported that the symptoms started when he was engaging in 
physical exercises, and the examiner noted an impression of 
mild muscle strain.  Thereafter, in February 1968, the 
veteran complained that he had been experiencing chest pain 
for a year and a half.  The examiner noted that the veteran 
seemed very nervous, and that he coughed "often and hard."  
In a February 1969 clinical note, an examiner indicated that 
the veteran had been experiencing a productive cough and 
persistent rhinorrhea for three weeks.  It was noted that his 
cough was productive of yellow sputum, but no hemoptysis.  It 
was also noted that he had experienced nocturnal sweats and 
sharp, substernal chest pains.

In support of his claim, the veteran has also cited to recent 
medical records, which show that he has been diagnosed with 
COPD on numerous occasions since 1990, based primarily upon 
complaints of persistent coughing.  For example, during a VA 
medical examination conducted for pension purposes in 
November 1996, he reported experiencing a minimal cough and 
some minimal expectoration.  He also reported experiencing 
chest discomfort.  Based upon both the veteran's complaints 
and the results of physical examination, the VA examiner 
noted a diagnosis of COPD.  Similarly, a second VA medical 
examination conducted for pension purposes in August 1998 
also resulted in a diagnosis of COPD based upon complaints of 
a chronic cough with chronic expectoration.

Although not conclusive as to this claim, the Board believes 
that the similarity of symptoms reported in the 
aforementioned documents at least suggest a possibility that 
the veteran's COPD may be related to his military service.  
In light of the sweeping language of the VCAA, the Board 
believes the veteran is entitled to an examination, to 
include a professional opinion as to the likelihood that a 
relationship exists between his claimed COPD and his military 
service.  

The VCAA also requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (now codified 
at 38 U.S.C. § 5103 (West Supp. 2001)); see also 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The Board finds that, while this case is 
in remand status, the RO should ensure that all notification 
action required by the VCAA is completed in full.  

Because the veteran's claim for service connection was 
initially denied on the basis that it was not well grounded, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  Because 
this case is being remanded, the Board finds that the RO will 
have the opportunity to adjudicate the veteran's claims 
pursuant to the provisions of the VCAA and the implementing 
regulations in the first instance, thereby preventing any 
potential prejudice to the veteran.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
his representative and inform them of the 
type of additional evidence that would best 
serve to substantiate his claim.  As part 
of this notice, the RO should specifically 
request that the veteran provide the names 
and addresses of any health care providers 
who may possess additional records 
pertinent to his claim for service 
connection for COPD	 which are not already 
included within his VA claims folder.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Following completion of the 
foregoing, the veteran should be 
scheduled for an appropriate VA 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be conducted.  The examiner should 
comment upon whether it is at least as 
likely as not that the veteran's COPD is 
related to any incident of military 
service, to include complaints of 
coughing and chest pain noted in service.  
The final report of the examination 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by VCAA have been completed in 
full.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for COPD.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


